Herlihy, J.
(dissenting). From an examination of the majority opinion it appears, and the record sustains, that there are factual disputes that can best be settled by permitting the *453whole complex contractual relationships among the parties to be controlled by the trial court after taking proof. If the allegations in the third and fifth causes of action are not sustained, in whole or in part or as to the elements of damage, the causes can be dismissed by the trial court rather than on the pleadings in this court. I do not agree with the majority that there is a failure to allege sustainable damages but it is not my intent to pass on the merits but only on the sufficiency of the pleadings at this stage of the litigation. Such procedure, it appears to me, is in keeping with the liberal trend in the construction of pleadings. (See CPLR 3026; Foley v. D’Agostino, 21 A D 2d 60, 64, 65.)
I vote to modify the order of Special Term by reversing the decretal paragraph which ordered that the “Third” and “ Fifth ” causes of action be dismissed.
Gibson, P. J., Reynolds and Tayloe, JJ., concur with Hamm, J.; Heblihy, J., dissents, in a memorandum, and votes to modify the order of Special Term by reversing the decretal paragraph which ordered that the “ Third ” and “ Fifth ” causes of action be dismissed.
Order affirmed, with $20 costs.